       Case 19-36111 Doc 30-1 Filed 03/04/20 Entered 03/04/20 15:45:29                                          Desc
                 Statement Accompanying Relief From Stay Page 1 of 1



                                          REQUIRED STATEMENT
                                TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY

Debtor                    Magalis M. Davila                         Case No             19-36111          Chapter        13
Moving Creditor           Wilmington Savings Fund Society,          Date Case Filed     December 23, 2019
                          FSB, d/b/a Christiana Trust, not
                          individually but as trustee for Pretium
                          Mortgage Acquisition Trust

Nature of Relief Sought:            Lift Stay    Annul Stay         Other (describe):
Chapter 13     Date of Confirmation Hearing             February 13, 2020     Date Plan Confirmed
1.      Collateral
        a.          Home
        b.          Car _____
        c.          Other (describe)
2.         Balance Owed as of ___________________________
           Total of all other Liens against Collateral $__________ (per debtor’s schedule)
3.         In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
           amounts and dates of all payments received from the Debtor post-petition.
4.         Estimated Value of Collateral (must be supplied in all cases) $152,046.78 (per foreclosure sale)
5.         Default
           a.          Pre-Petition Default
                     Number of months _________________              Amount $_________________
           b.            Post-Petition Default
                     i.          On direct payments to the moving creditor
                              Number of months 0         Amount $0.00
                     ii.          On payments to the Standing Chapter 13 Trustee
                              Number of months __________       Amount $__________
6.         Other Allegations
           a.           Lack of Adequate Protection § 362(d)(1)
                   i.           No insurance
                   ii.          Taxes unpaid Amount $
                   iii.         Rapidly depreciating asset
                   iv.          Other (describe) Foreclosure sale held prior to bankruptcy filing
           b.               No Equity and not Necessary for an Effective Reorganization § 362(d)(2)
           c.               Other “Cause” § 362(d)(1)
                     i.             Bad Faith (describe)
                     ii.            Multiple Filings
                     iii.           Other (describe) ___________
           d.        Debtor’s Statement of Intention regarding the Collateral
           i.          Reaffirm ii.      Redeem iii. Surrender iv. No Statement of Intention Filed

     Date: March 4, 2020                   Submitted By:             /s/Dana O'Brien
                                                                     ARDC# 6256415
                                                                     McCalla Raymer Leibert Pierce, LLC
